Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 1 of 41

EXHIBIT 1

 

 
 

10

11

12

13

14

15

16

17

18

i9

20

2i

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 2 of 41

MARCH 31, 2000 65
THEREUPON,
JAMES STEVENSON,
278 Colony Street, Meriden, Connecticut,
first having been duly sworn, was examined
and testified as follows:
THE COURT: Thank you very much. Please be
seated.
DIRECT EXAMINATION
BY MR. NICHOLSON:

Q Good afternoon, Mr. Stevenson. Can you tell
the jury, if you would please, sir, what your present
occupation is?

A I'ma firearms examiner.

0 And how long -- how long have you been a
Firearms examiner with the State of Connecticut, sir?

A With the State of Connecticut, six years.

Q Okay. And prior to your employment as a
firearms examiner with the State of Connecticut, can you
tell the jury what you did before that, sir?

A I was a detective with the New Haven Department
of Police Services for a period of 20 years.

Q And what did you do for the New Haven Police
Department, Mr. Stevenson?

A I was a detective assigned to the
identification unit. The last three years of my employment
with them I was the firearms examiner for the New Haven

department.
TT-0264

 

 
 

10

il

42

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 3 of 41

MARCH 31, 2000 66

0 Now, Mr. Stevenson, can you give us a thumbnail
sketch, if you would please, as to your background,
training and experience to become a firearms examiner with
the State of Connecticut?

A I went through a two year training program with
the State Police Forensic Science Laboratory while still
with the New Haven Department of Police Services, I was
sent to the laboratory where I worked on a daily basis.

MR. MOSCOWITZ: Your Honor, I stipulate to
his qualification.

MR. NICHOLSON: I think the jury would like
to hear them.

THE COURT: Go ahead, Mr. Stevenson.

THE WITNESS: tr worked there for two years
learning the field of firearms identification,
including the operability and functioning of
firearms, the microscopic comparisons
necessary to compare components of ammunition
to the test fires that were fired and the
inner relationship of those components of
ammunition to the different types of
investigations.

I'm a member of the Association of Firearms and
Tool Mark Examiners, which is a professional
erganization based on firearms and tool mark

comparisons.

During that time frame and continuing over the
TT-0262

 
 

 

10

Li

12

13

14

15

16

L7

18

19

20

21

a2

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 4 of 41

MARCH 31, 2000 67

years, I have attended numerous courses including
Smith & Wesson, Glock, Colt to name some of them.
{ have attended three 40 hour seminars offered by
the Association of Firearms and Too] Mark
Examiners to keep current on the field of firearms
identification.

BY MR. NICHOLSON:

Q Now, Mr. Stevenson, have you had occasion to
testify here in Connecticut state court as an expert
witness in regard to firearms examination, sir?

A In the field of firearms identification, state
and Federal Court, 126 times.

o All right. Now, in connection with this
particular case, Mr. Stevenson, did you have occasion to
examine some physical evidence?

A Yes, I did.

0 And in connection with that examination of
physical evidence, did you make out a written report which
contains your results of those examinations?

A Yes, I did.

Q That particular report, was that made in the
ordinary course of the State Police Lab's business, six?

A Yes, it is.

Q And is it in the ordinary course of the
laboratory's business to make such a report?

A Yes, it is.

QO And was that report made out at or around the
TT-0263

 

 
 

LO

12

12

13

14

15

16

17

18

19

20

21

22

a3

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 5 of 41

MARCH 31, 2000 68
time that you finished your examinations and arrived at
your conclusions?

A Yes, it was.
MR. NICHOLSON: I would like to offer this
document. .
MR. MOSCOWITZ: No objection.
MR. AHERN: J just want to --
No objection, your Honor.
THE COURT: Full exhibit, the firearms
report, it's number 80.
(Whereupon, a report was marked
as State's Exhibit 80 full exhibit.)
MR. MOSCOWITZ: That's 80?
THE COURT: 8-0.
BY MR. NICHOLSON:
Qo This document, State's Exhibit Number 80,
Mr. Stevenson, could you identify that for the record, if
you would please?
A This is a report I prepared for the findings
that I did in this investigation.
Q All right. Now, the first thing that I would
like to ask you, Mr. Stevenson, is I have five items that I
would like you to examine. And previously they have been
marked as full exhibits 34, 38, 39, 49 and 75, I would like
to have you just look at these items for a moment, sir.
A (Reviewing. )

Yes, sir.
TT-0264

 

 
 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

a3

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 6 of 41

MARCH 31, 2000 69

Q Did you examine those items up at the State
Police Forensic Laboratory?

A Yes, I did.

QO First of all, can you tell us the caliber of
each of thoge items?

A They are 9-mm Luger.

Q All right. And spent shel] casings, is that
what they are?

A That's correct, discharged fired casings I

referred to them as.

Oo Did you do any examination of those five spent
cartridges?

A Yes, I did.

Q- Could you tell the jury what you did?

A With this type of evidence, you are making a

determination to see if they are fired from the same
firearm or different firearms, and in doing so I used the
comparison microscope where I'm able to observe two objects
at the same time by mounting them on this same -- the
microscope and making those comparisons. In this case,
cartridge case to cartridge case, you are able to determine
whether it has the same class characteristics and also the
game individualized characteristics to possibly make a
positive identification statement.

QO Now, when you examined those five individual
spent cartridge casings, did you come to any conclusions

about whether or not each of those spent shell casings was
TT-0265

 

 
 

10

11.

12

13

14

i5

16

17

18

19

20

21

a2

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 7 of 41

MARCH 31, 2000 70

fired from the game weapon?

A Yes, I did.

Q Could you tell us what your conclusion was?
A All five were fired from the same firearm.
Q Now, in examining those spent cartridge

casings, were you able to tell whether or not those shell

casings were fired from a revolver versus a sgemi~automatic

pistol?

A These were all fired from a semi-automatic type
of pistol.

Q How did you determine that, six?

A It's based upon looking at the class

characteristics of the bridge face marks and also the
caliber of the cartridge case itself and any marks that
might be found upon the surfaces that we use for comparison
purposes.

Q Now, some of the jurors may already be aware,
but could you just explain to us, if you would please, the
difference in operation between a semi-automatic pistol and
a revolver?

A The revolver is a handgun which has the --
holds the cartridges in a cylindrical piece of metal
forward of the hammer, it's above the trigger. The
cartridges are loaded into this cylinder and they are held
there. The action of a revolver is to pull the trigger,
and in pulling the trigger or the hammer rearward, it

rotates the cylinder placing the cartridge in line with the
TT-0266

 
 

LO

11

12

13

14

15

L6

17

18

19

20

21

aa

23

24

a5

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 8 of 41

MARCH 31, 2000 7
barrel. What happens next is the hammer is released to its
furthest most point to the rear, it falls forward striking
the primer of the cartridge which detonates the powder
which pushes the bullet down the barrel of the firearm.

The cartridge remains in that position until the trigger or
hammer is actuated again causing the cylinder to rotate,
bringing the bullet within the cylinder to that ready to
fire position again.

In a semi-automatic pistol, the cartridges are
loaded into a magazine, one on top of each other, which is
placed into the handgrip of the firearm. The action of a
gemi-automatic pistol is for the slide to come back, and as
it's released and let go letting forward, it takes that top
cartridge, which is in the magazine, and it's forced by the
slide into the barrel of the firearm. The action then is to
pull the trigger, this causes the firing pin to go forward,
strike the primer, and go through that action. But what
happens in the semi-automatic pistol is the slide now comes
rearward and because of the gases working upon the interior
surface of that cartridge, cause it to push it backwards, the
spring mechanism makes the slide come rearward, in doing so, it
reaches its furthest most point, can't go any farther and the
cartridge is now ejected because it’s being pulled rearward
with that slide as it comes back. It's now out of the way and
if there is a cartridge in line in the magazine it can now be
pushed into the barrel and ready to be fired again. Each

individual shot is pulled by pulling the trigger. This would
TT-0267

 

 
 

 

10
11
12
13
14
as
16
1?
18
19
20
21
22
23
24
25
26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 9 of 41

MARCH 31, 2000 72
continue until such time there are no more cartridges in line
to be fired.

MR. NICHOLSON: Can I have one moment,
Judge?
THE COURT: Sure.

BY MR. NICHOLSON:

Q I would like to have you look at these three

items, Detective Stevenson. They have been marked as

State's Exhibits 40 -- 31, 43 and 69, and I would ask you
if you had occasion to examine those projectiles. And the
one that is contained in the canister, if you feel a need

to, you could open it and examine it as well.

A (Reviewing. )

Q Have you examined those items, sir?

A Yes, I have.

Q And when you examined those three projectiles

and those three exhibits, can you tell the jury what
conclusions you came up with?

A Fach one of those envelopes contains a canister
which contains a jacketed hollow point bullet which I
examined relative to this investigation.

Q All right. Were they -- do you recall what
caliber those bullets were, sir?

A They were 9-mm caliber.

0 When you examined those, did you examine the
lands and grooves on the projectiles?

A Yes, I did.
TT-0268

 
 

10

11

12

L3

14

15

16

17

18

19

20

21

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 10 of 41

MARCH 31, 2000 73
Q Why were you doing that?
A To determine what these items of evidence were.
Q All right. And we say lands and grooves, can

you explain to the jury what that is, sir?

A On the interior surface of the barrel of the
firearm, the manufacturer cuts grooves into them creating
high spots and low spots. Depending upon the manufacturer
specifications, it would correspond to the number of lands
and the number of grooves that they would have on the
interior surface of the barrel. These have a twist to
them, so we refer to them as a right twist or a left twist
depending on how the manufacturer places those on the
interior surface of the firearm. These are placed in there
for stability so that when the bullet is being fired, it
creates a spin which gives it stability during flight. But
we're also able to measure those distances, those widths of
those lands and the widths of those grooves, and by knowing
the class characteristics of the bullet weight or builet
diameter, we could put those together to determine the
types of firearms from which bullets may be fired from.

You do that in cases where you have just a bullet and not a
firearm at that present time to make a comparison to. So,
you are looking at those class characteristics, the weight
of the bullet and those widths of the lands and grooves to
make your determination as to the caliber. The caliber
refers to the board diameter for which a bullet can travel.

QO Let me ask you this. Those three projectiles

TY-0269

 

 

 
 

10

Lid.

L2

13

14

15

16

17

18

19

20

21

aa

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 11 of 41

MARCH 31, 2000 74
that you have on the witness stand, can you tell the jury
whether or not after you examined those projectiles,
whether or not they were fired from the same weapon, sir?

A Yes, they were.
oO Two additional items, these have been
previously marked as State's Exhibits 59 and 51, and I

would like you to look at these also, Mr. Stevenson.

A (Reviewing. )

Q Did you examine those items, sir?

A Yes, I did.

Q What conclusions did you arrive at after

leoking at them?

A These two items were fragmentary pieces of
bullets, meaning there are portions of lead and jacketing
material that is adhering to each other and also evidence
of rifling found on the side of the jacket. So, I'm able
to make a comparison of just those rifling characteristics
which are on the surfaces, and then in this case, because
they are -- one weighed approximately 27 grains and the
other one weighed 77 grains, they are not a full bullet.

What you now do is compare those to the items which you
have that have larger amounts of lands and grooves, and
using that same comparison microscope, you can determine
whether they are the same size lands and grooves.

In this case, these two items had consistently the
same size lands and grooves, but I couldn't make that positive

statement to say that they were fired from the same firearm as
TT-0270

 

 
Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 12 of 41

MARCH 31, 2000 75
1 the other three bullets.
i 2 QO And is that because there simply wasn't enough
3 of the -- the item, there wasn't enough of the item left

4 for you to make a positive identification?

5 A There wasn't enough of the individual

6 striations or individual markings upon those lands and

7 grooves where I could make that statement.

8 0 Now, you are telling the jury that you couldn't
9 make a positive identification on those twb items as being
10 fired from the same weapon that fired the other three

Li projectiles, but based on what was there, was it consistent

 

12 with the other projectiles?

13 A Yes, they were.

14 Q Finally, this item, State's Exhibit Number 52,
15 did you look at this and examine it?

16 A Yes, I did.

17 Q And could you come to any conclusion with

LB respect to that particular item?

 

19 A In the plastic envelope there are three pieces

20 of jacketing and lead material, no further identification

 

21 could be made as there were no individual characteristics
22 or class characteristics that I could identify.

23 Q Now, you indicated that you examined the lands
24 and grooves on the projectiles, you also examined the shell
25 Casings. Are you able to say, Mr. Stevenson, as far as

26 what type or what manufacturer of the weapon would have

27 fired those particular items?
TT-0271

 
Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 13 of 41

MARCH 31, 2000 76
1 A We come up with a list of possible firearms
2 from those class characteristics to make a ~~ to give an }
3 idea as to the types of manufacturers of firearms that

4 would make a firearm that would fire a bullet with those
5 rifling characteristics. It's not an all inclusive list of
6 every firearm that is made, but it is compiled by what we

7 call the general rifling characteristics file. We put in

 

8 parameters of the number of lands and grooves, we know the
9 caliber of the bullet, in this case it was 9-mm, six Lands

10 and grooves with a right twist. The width of the lands

 

1k were approximately 69 thousandths of an inch. The width of

12 the grooves are 105 thousandths of an anch. In looking at

 

13 those parameters, I was able to come up with several
14 firearms from which it could have been fired from, but not

15 limited to distance.
16 Q Let me ask you, first of all, as far as the
17 firearms that could have been the source or would have been

18 the source of those shell casings and projectiles, was it a

19 semi-automatic pistol?

20 A All of them were.

21 Q All of them were?

22 A Yes, sir.

23 9 In that grouping of semi-automatic pistols, can

24 you tell us what manufacturers would have or among the list
25 that could have produced that ballistic evidence?
26 A The list which I prepared of manufacturers was

27 Calico, FEG, Browning, Heckler & Koch, Hungarian, Kassnar,
TT-0272

 

 
 

10

11

12

13

14

15

16

iv

18

19

20

ai

22

23

24

25

a6

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 14 of 41

MARCH 31, 2000 77
Norinco, Walther, Sigsauer, I believe, were the names of
the firearms which I located at that time.
Q Now, a couple of weeks ago, did you have -- did
I have occasion to have a phone call with you?
A Yes, you did.
Q Did I make a request for you to check some
additional information?
A Yes, you did.
Q And based upon that request, did you come up
with any other manufacturers that also fit within the

parameters of this ballistics evidence?

A Yes, I did.
Qo Can you tell us what that was?
BR The other firearm manufacturer was Barretta.

MR, NICHOLSON: =I would like to have an
item marked and I would like to show it to
counsel .

MR. AHERN: Judge, perhaps the jury should
be excused at this time to argue a point of
law briefly.

THE COURT: Ladies and gentlemen, I'il
excuse you for a moment.

(Whereupon, the jury left the courtroom. }

THE COURT: Let's have that item marked for
identification.

MR. AHERN: I would like the Court to look

at it obviously.
TT-0273

 
 

LO

12

12

13

14

15

16

17

18

19

20

al

2a

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 15 of 41

MARCH 31, 2000 738

THE COURT: Yeah, sure.

Why don't you return it to counsel and --~-

MR. AHERN: I sort of jumped up and perhaps
because I didn't want the jury to see this,
you know, the nature of the offer.

I'm speculating what the nature of the offer
is, but to me and to my mind, this is a picture of
the gun that isn't in this case. In other words,
we don't know what kind of a gun was in this case.
We have had a tremendous lengthy list of possible
manufacturers. This particular gun has a
particular color, has a particular handle, and I
believe it blocks to one particular manufacturer,
so I'm interjecting now because I didn't want to
get into a situation where it was offered and
proffered and then the Court, if the Court deemed
my argument to be appropriate, was withdrawn and
the cat is out of the bag. That's why I jumped up
at this point.

Perhaps it's best if the State tells me whether
I'm right or wrong on the issue of whether this is
the picture of the gun that was ever obtained.

THE COURT: Well, what is the -- you are
objecting on what ground, irrelevant
information?

MR. AHERN: I'm objecting that it's

irrelevant, it's misleading, you know, it's
TT-0274

 
 

 

 

LO

1k

12

13

14

15

16

17

18

19

20

ad

22

23

a4

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 16 of 41

MARCH 31, 2000 793
not helpful to the jury.

THE COURT: Okay.

MR. AHERN: I think the length of the list
Mr. Stevenson gave was added to by Barretta,
here is something like nine, ten
manufacturers, if I'm right, and I think that
nine or ten possible manufacturers is not an
exhaustive list, there has been no evidence so
far.

THE COURT: i understand your point.

What's the State's offer?

MR. NICHOLSON: The State's offer is that
this, just so it's clear for the record, what
this item is, it's a picture of a Barretta
9-mm pistol, which appears in a certain
design. JI do expect that there is going to be
testimony from a witness later on in this
trial that he is going to describe the weapon
that Mr. Horn had and he is also going to
describe the color and shape and so forth and
he is also going to describe what make that
9-mm pistol was.

THE COURT: That's demonstrative evidence
with respect to testimony that we have not
elicited yet, but what you are offering at
this juncture, there is an objection that it

is an inadequate foundation at this point
TT-0275

 
Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 17 of 41

 

 

 

MARCH 31, 2000 80
1 given the sort of apparently rather broad
2 range of firearms that could account for the !
3 shell casings and the bullets that
4 Mr. Stevenson examined. So, I mean, their
5 claim is, I guess, that with respect to
6 Mr. Stevenson it's not sort of narrowed enough
7 to allow that.
8 MR. NICHOLSON: I understand.
9 THE COURT: Are you going to press the
10 offer at this point?
11 MR. NICHOLSON: No. I will ask him some
12 additional questions, general questions about
13 this firearm, I won't pursue this offer at
14 this juncture.
15 MR. AHERN: Well, wait a minute Can he
16 a ask questions about a document that is not in
17 evidence?
18 THE COURT: No, but he could ask questions
19 about -- the witness already said a Barretta,
20 and I guess he could ask questions about those
21 firearms that he is questioning about, but he
22 can't proffer that 81 for identification
23 because I don't think there is an adequate
24 foundation yet. |
25 MR. AHERN: I don't want the jury to see it
26 at this point because I understand what Mr.
27 Nicholson is saying, there may or may not be 1.0076

 
 

10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 18 of 41

MARCH 31, 2000 BL

evidence in the future, and I don't want them
to get a look at it now and find out that it
is not linked in the future.

THE COURT: Fair enough. We will not
parade it in front of the jury.

I'm sustaining the defendant's objection to
that offer now, it can remain marked for
identification and we'll continue the questioning.

tf there is further objections, we'll deal with

it.
Ask the jurors to step out please.
(Whereupon, the jury entered the
courtroom. }

THE COURT: Counsel please stipulate to the
presence of the jurors and aiternates?

MR. NICHOLSON: The State will stipulate.

MR. MOSCOWITZ: The defense will.

MR. AHERN: Yes, sir.

BY MR. NICHOLSON:

Qo Mr. Stevenson, you indicated during the course

of your testimony here today that the Barretta 9-mm

_ semi-automatic pistol falls within the parameters that

would produce the ballistics evidence that you have on the
witness stand, is that correct, sir?

A Yes, sir, it could.

Q Now, I want to ask you some very general

questions about Barretta 9-mms. Barretta S9-mms, do you
TT-0277

 

 
 

 

10

Li

12

13

14

15

16

17

18

19

20

ail

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 19 of 41

MARCH 31, 2000 82
recall or do you know in what finishes or what colors they
come in?

MR. AHERN: I object. This is totally
irrelevant, what colors do they come in.

THE COURT: Objection overruled.

You could answer the question.

THE WITNESS: They are made -- depending
upon the model, depending, their firearms are
in blue, blue or dark black, whatever your eye
sees, finishes or stainless or mat finish,
those would be three of the basic ones that
you would usually find these firearms.

BY MR. NICHOLSON:

Q As far as the Barretta semi-automatic 9-mm
pistol, physically the size of that weapon, would you
consider it to be large in size or small in size? How
would you describe physically the size of the pistol?

MR. AHERN: Objection. It's too
generalized, large, small as compared to what?

THE COURT: Well, he is an expert. The
objection is overruled.

You can have cross-examination.

BY MR. NICHOLSON:

QO You may answer.

A Depending upon the particular model, the 9-mm
firearms basically made by Barretta have a barrel length of

around anywhere from six inches to four inches, three and a

 

 

TT-0278
 

10

Ll

12

13

14

15

16

17?

18

19

20

21

22

23

24

25

26

a7

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 20 of 41

MARCH 31, 2000 83
half inches. Their overall length is ten to twelve inches.

0 Now, let me ask you this, Mr. Stevenson, the
semi-automatic 9-mm pistols that are manufactured by
Barretta, the shape of them, what sort of shape are we
talking about generally?

A The slide portion of a Barretta firearm usually
has an open portion to the top, to the top of the slide.
Most manufacturers usually have a full slide, the material,
the metal goes completely over the barrel. Barretta tends
to use an open slide on the top. The configuration is that
of any other semi-automatic pistol, with the handgrip and
the barrel and slide.

Q Now, let me ask you this, Mr. Stevenson, does
Barretta make a 9-mm semi-automatic pistols which have a
small barrel protruding at the end of the gun, do you
know -- do you understand the question, first of all?

A Some of their models, because of the way in
which they manufacture them with that open type of slide,
the front portion of the barrel in the front site do tend
to protrude past the front portion of the slide material,
so.

Q All right. And, finally, Mr. Stevenson, the
ballistics evidence that you examined in this case, can you
tell us within a reasonable degree of scientific certainty
whether or not the firearm that fired the shell casings and
the projectiles, whether or not that particular firearm

would have had a barrel of less than twelve inches?
TT-0279

 
 

10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 21 of 41

MARCH 31, 2000 84
A By the rifling characteristics that I looked at
on the surface of that bullet evidence and comparing that
to the files, the rifling characteristics files, there were
no firearms listed of anything less than -- a
semi-automatic pistol that would have barrel lengths of
less than twelve inches.
0 Thank you very much, Mr. Stevenson.
MR. NICHOLSON: I have no further
questions.
THE COURT: Mr. Moscowitz.
MR. MOSCOWITZ: Can I have one moment
please, your Honor?
THE COURT: Sure.
CROSS EXAMINATION
BY MR. MOSCOWITZ2:
Q Detective Stevenson, you indicated that five
casings came from a similar weapon, am I correct?
A They were fired from the same firearm, yes.
Q Same firearm. So, at least you could conclude
that one of the suspects armed with a firearm fired a
minimum of five shots from the same weapon, am I correct?
A (Pause. )
Q If you don't understand the question, I'll
repeat it.
MR. NICHOLSON: Well, I'm going to object
at thie point, your Honor. [I think that there

is an insufficient foundation for this witness

 

 

TT-0280
 

10

L1

12

13

14

15

16

1?

18

19

20

21

2a

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 22 of 41

MARCH 31, 2000 85
to know how many shots any particular person

fired.

THE COURT: He doesn't know whether one
person had it or five people had it, that's an
unfair question.

Objection sustained.

BY MR. MOSCOWIT2Z:

Q Can we conclude that if the individual didn't
pass that weapon around, that one individual fired one

weapon that fired five similar casings, am 1 correct?

A (Pause...)
oO Just yes?
A I don't know how many individuals, but there

were five cartridge casings fired from the same gun.
0 And if the weapon was not passed around, one
individual fired that weapon?
MR. NICHOLSON: I'm going to object. It's
assuming facts not in evidence.
THE COURT: Beyond his capability.
MR. MOSCOWITZ: I have no -- I have no more
questions.
MR. AHERN: I have a few.
THE COURT: Okay.
CROSS EXAMINATION
BY MR, AHERN:

Qo So, I understand correctly. You have testified

Many, many times, haven't you, sir?
TT-0281

 

 
 

16

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 23 of 41

MARCH 31, 2000 86
A Yes, I have.
Q How many times have you testified?
A In firearms identification, 126 times.
0 And so, on 126 times at least, you made reports

about evidence submitted to you and your findings, isn't

that correct?

A That's correct.
Q And you forward these reports to whom, sir?
A It goes back to the agency who submits the

evidence for a comparison.

Q Okay. So, in this case, for instance, it's
submitted to you by the New Haven Police Department, is
that correct?

A That's correct.

Q And so, you issue these reports, the
information is to be used, I guess, you tell me if I'm
wrong, at trials or whatever other purposes it might be
needed during an investigation wherein your findings are
needed, is that correct?

A That's correct.

0 Okay. Now, if I understand, do you have a copy
of your report or?

A There is one.

Q So, when did you do your report in this
particular case?

A February 4th, 1999.

Q And you have testified at length very
TT-0282

 
Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 24 of 41

MARCH 31, 2000 87
1 accurately about what is in that report?
| 2 A That's correct.
3 Q If I understand correctly, on February 4 of
4 1999, you indicated that the bullets and bullet fragments,
5 apparently that you are testifying about and pointed out to
6 the ladies and gentlemen of the jury, are consistent with

7 being a 9-mm, is that correct?

 

8 A Yes, sir.

 

9 Qo And they may have been fired from but not

10 limited to a self-loading pistol? By the way, what is a

11 self-loading, another word for a semi-automatic?
12 A Yes.
13 0 Manufactured by Calico, is that correct?
14 A Yes, sir.
15 QO Now, does Calico make guns -- what color guns

16 do Calico make?

17 A I'm familiar with a blue version of a firearm

i8 Chey make.

19 Q Do they have any guns that have a small barrel

20 protruding at the end?

24 A I'm not familiar with that, sir.

 

22 Q Okay. And you are not familiar either with a

23 Calico or with the answer to the question?

24 MR. NICHOLSON: I object. It's
, 25 argumentative, if your Honor pleases.
26 THE COURT: The objection is overruled.

27 BY MR, AHERN:
TT-0283

 

 

 
 

|
|
|
L
;

 

10

il

12

13

14

15

16

17

18

19

20

21

22

a3

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 25 of 41

MARCH 31, 2000 : 88

Q Yes.

A I'm not familiar with the fact if they do or do
not.

Q They might?

A There is that possibility.

Q You don't know the answer?

A That's correct.

Q Okay. FEG, what does that’ stand for?

A It's FEG, it's a -- I believe it's a Hungarian
firearms manufacturer.

Q Okay. It's all in caps, is there a reason why
it's all in caps?

A That's the way they specify their firearms.

0 Okay. Now, do you know whether or not they

make guns which fire bullets, 9-mm in this case, that, in

fact, have barrels less than twelve inches?

A Yes, they do.

Q Do they?

A Yes, they do.

Q What color guns do they make?

A I'm familiar with a blue version.

Qo Okay. They don't make a silver version, are

you sure of that?
A I'm not sure of that.

Q Do they make a gun that has a small barrel

protruding from the end?

'
A I'm not sure of that. +TT-0284

 
 

 

10

11

12

13

14

15

16

L?

18

19

20

21

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 26 of 41

MARCH 31, 2000 89
0 Let's go on to the next one. How about
Browning? I've never even heard of Browning. Do they make
a 9-mm semi-automatic with a barre] that is less than

twelve inches in length?

A Yes, they do.

QO What color 9-mm does Browning make?

A I'm familiar with a blue version of that
firearm.

Q Do you know whether or not they make a Silver
version?

A Not to my knowledge.

Qo Okay. Here is ~~ I don't know if fT understood

your answer, do you know whether or not they make a silver

version?
A And I said not to my knowledge, sir.
Q Not to your knowledge they don't or not to your

knowledge they do, I mean?

A I have no individual knowledge.

Q You don't know the answer?

A That's correct.

Q Okay. The next one is Heckler & Kotch, is that
correct?

A That's correct.

Q Now, do they make a 9-mm semi-automatic that

has a barrel less than twelve inches?

A Yes, they do.

Q Do they make such a gun that has a small barrel
TT-0285

 
 

10

11

12

13

14

15

16

17

18

L9

20

al

22

23

24

25

26

a?

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 27 of 41

MARCH 31, 2000 90

protruding at the end?

A I don't know, sir.

Q | Do you know what colors they are made in?

A I'm familiar with a blue version of that
firearm.

Q Do you know whether they make a silver one?

A No, sir, I do not.

Q Hungarian, do you know whether or not they make

a semi-automatic 9-mm with a barrel less than twelve

inches?
A Yes, sir, they do.
Q And do they?
A Yes, sir, they do.
Q Is it fair to say that thus far I have asked

you about Calico, FEG, Browning, Heckler & Kotch, and
Browning, and I may be wrong, do all of them make 9-mm
semi-automatic that have barrels less than twelve inches?
A They do.
QO Let's complete the process. We only have three
more to go.

Kasner, does Kasner make a 9-mm semi-automatic with

a barrel less than twelve inches in length?

A Yes, they do.

Q Do you know what color gun Kasner produces?

A I believe theirs is black.

Q Do you know whether or not they make a silver

one?
TT-0286

 

 
10

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 28 of 41

MARCH 31, 2000 a
A I believe it’s a satin finish.
Q I didn't hear you, I'm sorry?
A I believe it's a satin finish.
Q Okay. Do you know of any other kinds of finish
Kasner does?
A No, sir, I don't.
QO Do you know whether or not Kasner 9-mm handguns

semi-automatics with barrels less than twelve inches have a
small barrel protruding at the end?

A No, Sir, I do not.

QO Norinco, does Norinco make a 9-mm with a barrel
less than twelve inches long?

A Yes, they do.

Q Do you know what colors Norinco makes 9~mms
such as I just described?

A They are basically blue.

Q Do you know whether they make a silver or

silver-looking gun?

A No, sir, I do not.

Q They may, you just don't know?

A That's correct.

0 What about Walther, do they make a silver or

silver-looking semi-automatic 9-mm with a barrel less than

twelve inches?
A Yes, they do.

Q So, they do. Do they make any other guns,

color-wise?
TT-0287

 

 
 

10

12

12

13

14

LS

16

i?

18

19

20

21

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 29 of 41

MARCH 31, 2000 92
A Blue, sir.
Qo They do make blue?
A Yes.
Q Now, do they make a gun that has a barrel less

than twelve inches, is silver and has a small barrel
protruding at the end?

A They make a barrel with less than twelve
inches; as far as protrusion, sir, I do not know.

Q Now, in this particular report, I think that's
your complete listing of manufacturers, but it's not an
exhaustive listing, in other words, there is other possible
manufacturers, is that correct?

A That's correct.

Q And then if I understand your testimony, how
recent was it that Mr. Nicholson, the State's Attorney in
this case, contacted you?

A I believe it was February 15th.

THE COURT: Do you have many more
questions, Mr. Ahern?

MR. AHERN: Yes.

THE COURT: Let's break then.

We will take the luncheon recess now until two
o'clock,

And, as I said before, don't discuss the case,
don't let anybody discuss it with you and see you
back here outside this room at approximately two

o'clock.
TE-0288

 
 

 

 

10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 30 of 41

MARCH 31, 2000 93

Recess now please.

(Whereupon, the jury left the courtroom. }
(Whereupon, there was a lunch recess.)

THE COURT: Okay. Any matters that we need
to take up before we ask the jurors to come
back in?

MR. NICHOLSON: Judge, I want to mention to
the Court and I: just mentioned to counsel,
that I have reviewed the statement that was
given by Howard Roberts as a witness that is
going to be called after Mr. Stevenson, and in
looking at my copies, it appears that there is
one page that is missing out of that
statement. I think it was page number --

MR. MOSCOWITZ: Six.

MR. NICHOLSON: Six. And I have alerted
counsel to that. I did also advise him of the
fact that Mr. Roberts can't read, so that if
there comes a point in his examination where
he is going to need his recollection
refreshed, he is going to have to listen to
the tape, which I have up here with the tape
machine.

THE COURT: Have you gotten page six now?

MR. NICHOLSON: It's on the tape, but I
don't have it transeribed.

MR. AHERN: So, in other words, we're all

TT-0289

 
Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 31 of 41

 

 

 

 

MARCH 31, 2000 94
1 operating without page six?
2 MR. MOSCOWITZ: The only thing I would
3 request is that prior to Mr. Roberts coming
4 up, could we have an opportunity to review the
5 tape?
6 THE COURT: Sure.
7 MR. MOSCOWITZ: I don't think it's long.
8 . MR. NICHOLSON: No, it's not.
9 THE COURT: Mr. Stevenson, retake the
10 witness stand and ask the jurors to come in
11 please.
12 I'll xeserve my other comments that we talked
13 about until later obviously.
14 (Whereupon, the jury entered the
15 courtroom.)
16 THE COURT: Will counsel please stipulate
17 to the jurors and alternates?
18 MR. NICHOLSON: The State will stipulate.
19 MR. MOSCOWIT2: Yes.
20 MR. AHERN: Yes.
21 THE COURT: Go ahead, Mr. Ahern.
22 MR. AHERN: Thank you, your Honor.
23 BY MR. AHERN:
24 QO Mr. Stevenson, to reiterate briefly, your
25 original report is dated February 4, 1999, is that correct?
26 A Yes, sir, it is.
27 Q And then there were inquiries made of you, am I
TT-0290

 
Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 32 of 41

MARCH 31, 2000 95

1 right, from Attorney Nicholson representing the State, is

 

2 that correct?

3 A That's correct.

4 Q | Subsequent to that report?

5 A Yes.

6 Q When were those inquiries made?

7 A I believe it was February 15th of this year.
8 Oo So, February 15 of the year 2000?

9 A That's correct.
10 Q More than a year later than your original

 

11 report, is that correct?
12 A That's correct.

13 Q And did you generate a report of any kind as a

 

14 result of his inquiries?

L5 A Just notes that I kept for myself, but there
16 was no report generated through the department.

17 Q Now, let's see, what exactly was he asking you
18 to do?

19 A He asked if a Barretta, semi-automatic pistol
20 possibly would fall within the ranges of the rifling

21 characteristics.

22 Q Okay. And so it's your testimony that it

23 could?

24 A Because of that second examination I did in
25 February, that's correct.

26 Q All right. And because of the original

27 examination you did more than a year ago, ali the names
TT-0291

 
 

LO

Li

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

a7

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 33 of 41

MARCH 31, 2000 96
that we went through in. your earlier testimony before the

lunch break also could produce such an item, correct?

A That's correct.

Qo What about Sigsauer?

A Y don't believe that Sigsauer was part of the
list.

Oo Okay. Are there any -- no, it wasn't part of

the list, it was a nonexhaustive list. So, I'm just

asking, do you know whether Sigsauer makes a 9-mm less than

twelve inches long on the issue of its barrel?

A It does.

Q That wasn't on your report either?

A That's correct.

Qo But for some -- so, in essence, you were asked

to add the name, if I understand correctly, to check and
see whether it would be appropriate to add the name
Barretta to this list of, nonexhaustive list of possible
manufacturers, right?

A I was asked if a Barretta had similar class
characteristics, that's correct.

Q Now, was any gun ever forwarded to you in this
case by the New Haven Police Department?

A No, sir.

QO Okay. Now, from your 126 other reports and
involvements, both as a New Haven police officer and in
your job as a firearms examiner, when you are asked to

examine bullets, as you have done here, in a murder
TT-0292

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 34 of 41

MARCH 31, 2000 97
scenario, if there is, in fact, a gun that was seized
that's part of the evidence that the police have, don't
they usually forward it to you as well?

A I believe they would, sir.

Q In fact, the last item in your original report
of February, '99 really kind of requests that if, in fact,
a firearm is developed, in other words, found to be
relevant, it ought to be submitted to you, correct?)

A That statement was in there, yes.

MR. AHERN: If I could have just one
moment, Judge?
THE COURT: Sure.
MR. AHERN: Those are all the questions I
have.
Thank you, Mr. Stevenson.
THE COURT: Redirect examination.
REDIRECT EXAMINATION
BY MR. NICHOLSON:

Q Mr. Stevenson, with regard to the questions
that Mr. Ahern asked you about the manufacturer Sigsauer,
do you know, as you sit here today whether or not the
Sigsauer xifling characteristics are consistent with the
ballistics evidence that you examined in this case?

A T don't believe they are, six. I don't recall
seeing them on the list that I generated.

Q Okay. Thank you very much.

THE COURT: Okay. Further questions, Mr.
TT-0293

 

 
Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 35 of 41

MARCH 31, 2000 98
L Moscowitz?
2 CROSS EXAMINATION
3 BY MR. MOSCOWITZ:
4 Q Just to pick up that last question. You say

5 you don't think they are, but you don't know, am I correct?

6 A That's correct.
7 Q Okay. Let's talk about, you're a weapons
ne 8B expert, small caliber, am I correct?
9 A (Pause.}
10 Qo I'm saying it an easy way so we could all

12 understand it, am I correct?
12 A I've testified as an expert witness.

13 Oo Now, we're talking about semi-automatic

 

14 weapons, am I correct in saying that one of the most first

 

15 or original semi-automatic weapons was the army .45

6 semi-automatic weapon, am I correct?

17? MR. NICHOLSON: Your Honor, I'm going to

18 object at this point. I think that this is

19 going well beyond the scope of my redirect

20 examination. I asked this question, one

21 . question about a particular brand of weapons,

22 Sigsauer, now it seems that, like, we're going
23 into this whole area all over again. I don't
24 gee this to be related to that question that I
25 asked on redirect and I would object on that
26 basis.
27 MR. MOSCOWITZ: If the Court wants me to

TT-0294

 
 

 

 

10

il

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 36 of 41

MARCH 31, 2000 99

address -~-

THE COURT: Well --

MR. MOSCOWITZ: It was brought out.

THE COURT: Well, I'm going to permit you
to ask the question.

MR. MOSCOWITZ: I won't go very far, just
to lay a foundation.

THE COURT: Go ahead.

The pending question is -- hold on. He hasn't
given an answer to the pending question.

BY MR. MOSCOWITZ: |

Q Go ahead.

THE COURT: Do you recall the question?
If you could read the last question.
(Whereupon, the court reporter read back
the previous question. )
THE WITNESS: It was one of the earlier.
BY MR. MOSCOWIT2:
Q Okay. And the thing that was unique about that
weapon, it had an exposed hammer, am I correct?
A Depending upon the model, there is an exposed
hammer, that's correct.
Q Now, moving up to today's date now, most 9-mm

weapons have a hidden hammer, am I correct?

A I wouldn't say that that is a correct
statement.
Q Luger, 9-mm, hidden hammer, am I correct?

TT-0295

 

 
LO

11

12

13

14

15

16

L?

18

19

20

21

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 37 of 41

MARCH 31, 2000 100
A it's an exposed hanimer on the models that I'm
familiar with.
0 Does Luger put one out that is a hidden hammer?
A Not that I'm familiar with.
Q Let's go to Barretta. Am I correct in saying

that new Berrettas have a hidden hammer, am I correct?

A I would say they are exposed.

0 They are exposed?-

A Yes, sir.

QO Well, which 9-mms have hidden hammers?

A The list, depending upon -- you're specifically

saying hammer. There are firearms that are manufactured
that do not have hammers at all and operate from the
striker mechanism on the interior, therefore, there is no
hammer exposed. When you are representing the word
"hammer," we're referring to a device on the back of the
firearm that is usually visible that you could pull
rearward, it has -- can be fired in either single action or
double action.

0 That's correct. And I'm asking you, which
9-mms do not have an exposed hammer?

A I -- there would probably be an exhaustive list
and I couldn't give you all of them. If you want to find
one that is not, we would list the Glock. The Glock does
not have an exposed hammer.

Q Of the -- you identified five cartridges coming

from one weapon, am I correct?
TT-0296

 

 
 

 

10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 38 of 41

MARCH 31, 2000 . 101

A That's correct.

0 Do you know whether or not that weapon had an
exposed hammer or a hidden hammer?

A I do not, sir.

Q There is no way of telling from those shells,
am I correct?

A That's correct.

Q And am I correct in just -- if you could just
tell the ‘jury, a 9-mm does come with a hidden hammer, some
that are produced?

A There are some, yes, sir.

QO And, in fact, a large majority of police
officers have the hidden hammer 9-mm, am I correct?

A It would depend upon what the departments
issue.

QO Let's say New Haven Police Department. You
have been a member of the New Haven Police Department?

A That's correct.

Q Have you noticed whether they had exposed
hammers or hidden hammers?

A The department carries a Glock, which doesn't

have a hammer, it has a striker.

OQ 9-mm, am I correct?

A That's correct.

Oo No hammer at all?

A That's correct.

Q And the only thing you see on that is the

TT-0297

 
:

 

10

11

12

13

14

15

16

1?

18

19

20

al

22

23

24

25

26

al

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 39 of 41

MARCH 31, 2000 102
slide, is that correct?
A That's correct.
Q So, that in order -- if you had a round in the

chamber, there is no hammer to pull that or fire that, aml

correct?
A On a Glock 9-mm pistol, no, sir.
Q You just pull the trigger?
A The slide has to be actuated.
0 After it's actuated?
A That's correct.
9 Even a weapon with a hammer, you still have to

have a bullet in the chamber?
A And it -- and the trigger mechanism caught.

MR. MOSCOWITZ: I have no further
questions, your Honor.

THE COURT: Any further questions based on
the questioning of Mr. Moscowitz from either
side?

MR. NICHOLSON: No.

MR. AHERN: No.

THE COURT: Thank you, Mr. Stevenson. You
May step down.

MR. NICHOLSON: Your Honor, the next
witness is going to be Mr. Howard Roberts. We
need a brief recess to get him here.

THE COURT: We need to take a couple of

minutes. If you would file into the jury room
TT-0298

 

 
10

Li

12

13

14

15

16

17

18

i393

29

21

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 40 of 41

MARCH 31, 2000 103
and we'll arrange to have the next witness
presented and we'll continue with the
evidence.

(Whereupon, the jury left the courtroom.)

MR. MOSCOWITZ: Might I just address the
Court?

THE COURT: Is it possible to call
downstairs to the cell block and have other
‘sheriffs bring Mr. Roberts up so we could
leave the defendants here.

MR. MOSCOWITZ: Could we take the
opportunity to listen to the tape? It won't
take long.

THE COURT: Gisten to the tape and we'll
bring the witness up.

I'll take a short recess now and when
everything is ready, let me know.

Short recess.

(Whereupon, there was a short recess.)

THE COURT: Okay. Any matters for me to
take up before we summon the jury?

MR. NICHOLSON: No, your Honor.

MR. MOSCOWITZ: No, your Honor.

THE COURT: Ask the jurors to step out
please.

(Whereupon, the jury entered the

courtroom. )
FT-0299

 

 
 

10

LiL

12

13

14

15

16

1?

18

193

20

21

22

23

24

25

26

27

Case 3:19-cv-00388-RNC Document 34-2 Filed 04/30/19 Page 41 of 41

MARCH 31, 2000 104
THE COURT: Sorry for the delay, folks.
Will counsel please stipulate to the presence
of the jurors and alternates?
MR. AHERN: Yes.
MR. NICHOLSON: Yes.
THE COURT: Sir, please stand-up and face

the clerk and raise your right-hand.

TT-0300

 

 

 
